Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 14, 2021

                                        No. 04-21-00369-CV

      IN THE INTEREST OF L.L.B, J.A.B, J.A.B, A.J.B., AND B.B.L., CHILDREN,

                     From the 438th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020PA01007
                          Honorable Linda A. Rodriguez, Judge Presiding


                                          ORDER

Sitting:         Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

    Appellant J.J.B.’s motion for extension of time to file his notice of appeal is DENIED AS
MOOT.


           It is so ORDERED on this 14th day of October, 2021.

                                                                       PER CURIAM


           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court